Citation Nr: 0627090	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 
noncompensable.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of June 2004.  The matter 
was originally on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran testified before the Board at a hearing in 
January 2004.  A transcript of the hearing has been placed in 
the claims file.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level I in the 
right ear and auditory acuity level II in the left ear. 

3.  The evidence does not establish that the veteran engaged 
in combat with the enemy.

4.  There is insufficient evidence to verify that an in-
service stressor occurred.    



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2005).  

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	June 2004 Board Remand and Veterans Claims Assistance 
Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in April 2001, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for PTSD.  The RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the PTSD claim, including which portion 
of the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

On remand, the Appeals Management Center (AMC) issued 
letters, dated in June 2004 and October 2004, notifying the 
veteran of VA's duties under the VCAA.  In the letter dated 
in June 2004, the RO requested information regarding both VA 
and private physicians who provided treatment for the claimed 
disabilities so that VA could attempt to obtain records from 
those physicians on the veteran's behalf.  The AMC also 
provided a PTSD Questionnaire and requested that the veteran 
complete it and include as much detail as possible.  
Specifically, the AMC requested that the veteran provide 
approximate dates (within two months) of any claimed 
stressors, descriptions of the stressors, and the full names 
of other soldiers who witnessed, were in involved in, or were 
in the proximate vicinity of any stressor event.  The AMC 
also requested that the veteran provide any additional 
evidence or information he had pertaining to the claims.  

In the second letter sent by the AMC, dated in October 2004, 
the AMC again notified the veteran of VA's duties under the 
VCAA.  The AMC also explained to the veteran what the 
evidence needed to show to establish entitlement to an 
increased evaluation for his service-connected hearing loss 
and entitlement to service connection for compensation 
benefits.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In correspondence dated in March 
2006, the RO notified the veteran of the elements of a 
disability rating and an effective date of the award as 
required by Dingess/Hartman.  

Also during the course of this appeal, the Court handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the 
Board notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Nevertheless, the RO reconsidered the 
case in June 2005 and January 2006 and issued SSOCs both 
times.  Also, the Board notes that the AMC provided notice 
prior to the most recent transfer and certification of the 
veteran's case to the Board in March 2006.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the rating 
decision, dated in September 2000, the Statement of the Case 
(SOC), dated in April 2002, and the Supplemental Statements 
of the Case (SSOC), dated in June 2005 and January 2006.  
Together, these documents provided the veteran with notice as 
to the evidence needed to substantiate his claim and the 
reasons for the denial and assigned rating.  The SOC and 
SSOCs provided the veteran with notice of all of the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  

In regard to VA's duty to assist, the RO obtained the 
veteran's service medical records and personnel records from 
the National Personnel Records Center (NPRC).  In response to 
the Board's Remand directive that the RO request the 
veteran's unit records for the period of August 12, 1966 
through September 8, 1967 (the entire period the veteran 
served in Vietnam) for the purpose of verifying the alleged 
stressors, the RO stated it was unable to fulfill such a 
request.  In a memorandum, dated in June 2005, the RO stated 
that it was unable to attempt to verify the claimed stressors 
because the veteran did not provide the requested 
information.  In the veteran's PTSD statement, dated in 
August 2004, the veteran described his experience in Vietnam, 
but failed to provide dates (within 60 days) of specific 
stressors.  In accordance with M21-1, Part III, Para. 
5.14(c), the veteran must provide certain information before 
the RO will attempt to obtain credible supporting evidence 
from the U.S. Armed Services Center for Unit Records Research 
(CURR).  The RO was unable to fulfill the request because the 
veteran did not provide the requested information.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

II.  	Entitlement to an Increased Rating for Service-
Connected Bilateral 
      Hearing Loss
 
Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Individual disabilities are assigned separate 
diagnostic codes.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower evaluation will 
be assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3 (2005).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2005).  Under 38 C.F.R. 
§ 4.86, for exceptional patterns of hearing impairment, when 
puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2005).

The record shows that the veteran underwent three separate VA 
examinations for hearing loss.  In June 2000, an audiometric 
evaluation revealed the following pure tone thresholds, in 
decibels, at 1,000, 2,000, 3,000, and 4,000 Hertz: 10, 15, 
70, and 80, for an average of 44 in the right ear; and 25, 
15, 30, and 60, for an average of 33 in the left ear.  Speech 
recognition (per Maryland CNC) was 96 percent in the right 
ear and 96 percent in the left ear.  The summary of the 
audiological test results reflected severe high frequency 
sensorineural hearing loss bilaterally. 

The VA audiometric findings of June 2000 reflect level I 
auditory acuity in the right ear and level I auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Tables VI (2005).  
These numeric designations in combination correspond to a 
zero percent, or noncompensable, rating.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100 (2005).  

A VA audiometric evaluation conducted in October 2002 
revealed the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and 4,000 Hertz:  20, 20, 75, 85, for an 
average of 50 in the right ear; and 30, 25, 40, and 85, for 
an average of 45 in the left ear.  Speech recognition (per 
Maryland CNC) was 96 percent in the right ear and 96 percent 
in the left ear.

The VA audiometric findings of the October 2002 VA 
examination reflect level I auditory acuity in the right ear 
and level I auditory acuity in the left ear.  See 38 C.F.R. § 
4.85, Tables VI (2005).  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100 (2005).  

A VA audiometric evaluation conducted in November 2005 
revealed the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and 4,000 Hertz:  10, 20, 75, 85, for an 
average of 48 in the right ear; and 40, 30, 50, and 85, for 
an average of 51 in the left ear.  Speech recognition (per 
Maryland CNC) was 80 percent in the right ear and 88 percent 
in the left ear.

The VA audiometric findings of the November 2005 VA 
examination reflect level III auditory acuity in the right 
ear and level II auditory acuity in the left ear.  See 38 
C.F.R. § 4.85, Tables VI (2005).  These numeric designations 
in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2005).  

Thus, the November 2005 VA examination demonstrated decreased 
hearing, as compared with the earlier VA examinations, but 
not to a compensable level.  None of the clinical findings 
from any of the three examinations demonstrate that the 
veteran meets the criteria for a compensable rating under 
Code 6100.  In short, his bilateral hearing loss is 
manifested by no more than auditory acuity level III in the 
right ear and auditory acuity level II in the left ear.

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty and that an audiologist at 
VA Medical Center (VAMC) Cleveland, Ohio, characterized the 
veteran's sensorineural high frequency hearing loss as 
"severe."  Unfortunately, the objective clinical evidence 
of record does not support a compensable evaluation for his 
bilateral sensorineural hearing loss at this time.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for his right ear hearing loss disability.

III.	Entitlement to Service Connection for Post-Traumatic 
Stress Disorder

Evidence

The veteran's personnel records showed that in June 1966, the 
veteran's military occupational specialty (MOS) was motor 
vehicle operator, and in November 1966, it was postal clerk.  
The veteran's personnel records showed that the veteran 
served in Vietnam from August 1966 to September 1967.

The veteran earned the National Defense Service Medal; 
Vietnamese Service Medal, with one star; Republic of Vietnam 
Campaign Medal, with device; and the Rifle Marksmanship 
Badge.

In a treatment note from VAMC Chillicothe, Ohio, dated in 
March 2000, Dr. M.B. noted that the veteran complained of 
Vietnam flashbacks and stated, "I might have PTSD."  Dr. 
M.B. noted complaints of insomnia and dreams of Vietnam.  Dr. 
M.B. diagnosed PTSD.

In a statement dated in March 2000, the veteran stated when 
he was in Vietnam he drove ambulances, mostly carrying dead 
bodies.  The veteran stated that he carried wounded soldiers 
from the helicopter to the hospital, and recalled one 
particular time when he helped a marine who had been shot in 
the stomach "hold his guts in."  The veteran also stated 
that as a mail clerk, he often had to deliver mail to sick 
soldiers, and sometimes had to return the mail to the sender 
with "KIA" notes attached when the soldier had died.  The 
veteran also recalled a time he saw a marine helicopter get 
hit with mortar fire.   

In a VAMC Chillicothe, Ohio treatment note, dated in January 
2001, Dr. B.C. noted that a magnetic resonance image (MRI) 
showed evidence of chronic small vessel ischemic disease.  
Dr. B.C. diagnosed PTSD and personality change due to mild 
limited ischemic white matter disease of the central nervous 
system.  Dr. B.C. stated that the veteran was not suffering 
from significant impairment from PTSD, but rather, a 
cerebrovascular process that was yet ill-defined.  

 In a mental health evaluation note from VAMC Cleveland, 
Ohio, dated in July 2003, M.L., a clinical nurse specialist, 
noted a diagnosis of depressive disorder not otherwise 
specified.

In treatment notes from the Vet Center, Cleveland Ohio, dated 
in August 2003, the veteran's counselor, R.L., recorded the 
following history as reported by the veteran.  The veteran 
stated that while in Vietnam, he always feared for his life.  
The veteran stated that he was assigned as a Marine liaison 
and mail clerk at NSA Hospital, Da Nang.  While stationed at 
the hospital, the veteran claimed he hauled dead bodies and 
carried the wounded.  The veteran stated that every day he 
delivered mail to injured soldiers.  The veteran also 
reported that on his last night at Red Beach, the airport 
came under attack and he saw a plane explode in front of him.  

Treatment records indicated that the veteran began receiving 
treatment at the Vet Center for PTSD in July 2003.  In a 
progress note, dated in August 2003, R.L. stated that the 
veteran was suffering from anxiety and depression, rule out 
PTSD.  R.L., in a letter dated in December 2003, stated that 
the veteran had been diagnosed with PTSD, however was to 
undergo further assessment and evaluation by VA a 
psychiatrist. 

A transcript of a hearing conducted before the Board in 
January 2004, contained the following testimony.  The veteran 
stated that as a mail clerk and Marine liaison at the NSA 
hospital, he carried stretchers and helped the wounded.  The 
veteran recalled carrying a soldier whose stomach had been 
shot.  The veteran stated that because his primary MOS was a 
motor vehicle operator, he drove dead bodies to the morgue on 
several occasions.  The veteran stated that when the 1st 
Battalion 9th Marines was overrun, he carried bodies off 
helicopters and to the morgue.  

As a mail clerk, the veteran stated that he had to walk into 
the Intensive Care Unit (ICU) to deliver mail to soldiers.  
This bothered him because of the shape they were in and he 
tried to walk out of the room without looking.  If a soldier 
had been killed in action, the veteran had to write "KIA" 
on their mail and send it back to the Marines in Washington, 
DC.  

The veteran recalled one night when the Marine helicopter 
squadron across the street got attacked.  He recalled being 
on his way to make a head call at 3:00 in the morning when he 
heard rockets overhead.  The veteran stated that he saw the 
rockets hit the Marine unit directly across the street.  The 
veteran stated that he was stationed at the hospital in Da 
Nang between April 1967 to September 1967, and that this 
attack happened toward the end of that period.  

The veteran testified that he first began to receive 
treatment for PTSD in the mid to late 1990's at VAMC 
Chillicothe, Ohio, from Dr. B.C.  The veteran stated that he 
told Dr. B.C. everything about his Vietnam experience and his 
current flashbacks.  Prior to that, the veteran testified, he 
did not have any psychiatric problems but did drink a lot of 
alcohol after returning from Vietnam. 

In the veteran's PTSD statement, dated in August 2004, he 
recalled that during his second week in Vietnam, he was told 
go on perimeter watch because they thought the Viet Cong 
would attack.  The next morning there were several dead Viet 
Cong next to the head.  The veteran stated that after he 
worked at the hospital, he began to have dreams of dead 
bodies and death.  To stop the dreams, the veteran stated 
that he began to drink every day.  The veteran also recalled 
his last night in Vietnam when a plane nearby exploded.  
Shrapnel from the explosion hit the veteran's building and he 
thought he would not make it out alive.

In a VA examination report, dated in November 2004, the 
examiner recorded the veteran's complaints, psychosocial 
background, employment history, psychiatric history, military 
history, and psychological test results.  The examiner 
recorded the stressors of hauling dead bodies and carrying 
mail to the ICU.  Based on the veteran's history, medical 
records, and presentation on interview, the examiner 
concluded that it was as least as likely as not that the 
veteran suffered from military related anxiety along with 
family adjustment related anxiety.  The examiner diagnosed 
PTSD and depressive disorder by history.  

Treatment records from VAMC Cleveland, Ohio, dated in 
November 2004 through January 2005, showed treatment for 
psychiatric treatment.  In a treatment note dated in November 
2004, Dr. A.C. noted the veteran's complaints of problems at 
home and diagnosed depression.  In a follow-up care treatment 
note, dated in February 2005, T.C., a nurse, noted the 
veteran's complaints of nightmares of guns and bombs and that 
the veteran became tearful when talking about Vietnam.  T.C. 
stated that most of the veteran's symptoms, however, were 
mostly somatic and related to anxiety and depression.  T.C.'s 
assessment was depression and anxiety.

In another outpatient treatment note from VAMC Cleveland, 
Ohio, dated in May 2005 and November 2005, T.C. noted the 
veteran's complaints of stress at home due to 13 people 
living there.  T.C.'s assessment was depression in partial 
remission.



Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2005).

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2005).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
 
Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  First, 
the medical records fail to show a current diagnosis of 
chronic PTSD.  Since the veteran's initial PTSD diagnosis in 
March 2000, there has been no definitive diagnosis confirming 
the disorder.  Subsequent psychiatric examinations have 
resulted in diagnoses of PTSD by history only, or different 
diagnoses such as anxiety or depressive disorder.  

Second, the medical evidence does not sufficiently link any 
PTSD diagnosis to a verified stressor.  In the March 2000 
treatment note, Dr. M.B. diagnosed PTSD after the veteran 
stated "I might have PTSD" and complained of "Vietnam 
experiences," but it is unclear from the record to what 
alleged stressors Dr. M.B. attributed the diagnosis.  
Instead, the doctor only briefly described the veteran's 
current symptoms.  Another doctor attributed the veteran's 
symptoms to a cerebrovascular process and specifically stated 
that his impairment was not due to PTSD.  

Perhaps most relevant, however, are the findings recorded in 
the VA examination report, dated in November 2004.  Again, 
the examiner only diagnosed PTSD by history, and instead 
attributed only an anxiety disorder to the veteran's active 
service.  Additionally, the anxiety disorder was attributed 
to service only in part, with the veteran's current family 
situation cited as an additional contributor to his disorder.  
The VA examination report includes no clear link between a 
PTSD diagnosis and any verified military stressor.  

Finally, and most importantly, VA has been unable to verify 
the reported in-service stressors.  The veteran's DD Form 214 
indicates that he served in Vietnam, but does not show he 
experienced combat.  The only evidence substantiating that 
the veteran experienced the in-service stressors is his own 
testimony.  Although it is plausible that the veteran 
experienced what he reported to his medical providers and to 
the Board at his hearing, without verification from personnel 
or other records, the Board must deny service connection.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
					

ORDER

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as noncompensable 
is 	denied.

Entitlement to service connection for (PTSD) is 	denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


